J-S23009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES H. WARENECKI                       :
                                               :
                       Appellant               :   No. 1640 MDA 2021

       Appeal from the Judgment of Sentence Entered December 8, 2021
             In the Court of Common Pleas of Huntingdon County
               Criminal Division at No: CP-31-CR-0000383-2020


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                            FILED OCTOBER 17, 2022

        Appellant, Charles H. Warenecki, appeals from the judgment of sentence

entered in the Court of Common Pleas of Huntingdon County on December 8,

2021, after a jury convicted him of four counts of aggravated harassment by

a prisoner, 18 Pa.C.S.A. § 2703.1, each graded as a third-degree felony.

Appellant argues that the trial court erred when it conducted jury selection,

the trial, and the sentencing hearings in Appellant’s absence.         He further

argues the evidence was insufficient to sustain his convictions.        Following

review, we affirm.

        In May 2020, Appellant was charged with four separate counts of

aggravated harassment stemming from four incidents in November and


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S23009-22


December 2019 when Appellant spit on four different corrections officers while

confined at SCI-Huntingdon. As noted, a jury found Appellant guilty of all four

counts.   In this timely appeal from Appellant’s judgment of sentence,

Appellant asks us to consider two issues:

      1. Did the trial court err by conducting jury selection, trial and
         sentencing in absentia?

      2. Did the lower court err by finding that the Commonwealth
         presented sufficient evidence that [Appellant] was the person
         described by its witnesses?

Appellant’s Brief at 4.

      In his first issue, Appellant claims trial court error for conducting jury

selection, his trial, and his sentencing hearing in absentia. Specifically, he

asserts that “the record is bereft of any indication that [Appellant] made a

knowing, intelligent, and voluntary waiver of the right to attend his jury

selection, trial, and sentencing.” Appellant’s Brief at 9. He complains that the

trial court did not engage him in an on-the-record colloquy to ensure that

Appellant had been advised of his rights or that he made a knowing,

intelligent, and voluntary waiver of his rights. Id. at 9-10.

      We review the trial court’s decision to proceed in absentia for an abuse

of discretion. Commonwealth v. Wilson, 712 A.2d 735, 739 (Pa. 1998).

“Discretion is abused where the course pursued represents not merely an error

of judgment, but where the judgment is manifestly unreasonable or where the

law is not applied or where the record shows that the action is a result of

partiality, prejudice, bias, or ill-will.” Commonwealth v. Clay, 64 A.3d 1049,

                                     -2-
J-S23009-22


1055 (Pa. 2013) (quoting Commonwealth v. Widmer, 744 A.2d 745, 753

(Pa. 2000)).

      In its Rule 1925(a) opinion, the trial court recognized that while the right

of a criminal defendant to appear at all stages of trial is strong, it is not

absolute. Rule 1925(a) Opinion, 2/28/22, at 2. As reflected in Pa.R.Crim.P.

602(A):

      The defendant shall be present at every stage of the trial including
      the impaneling of the jury and the return of the verdict, and at
      the imposition of sentence, except as otherwise provided by this
      rule.  The defendant’s absence without cause at the time
      scheduled for the start of trial or during trial shall not preclude
      proceeding with the trial, including the return of the verdict and
      the imposition of sentence.

Pa.R.Crim.P. 602(A). Further, the Comment to Rule 602 provides, in pertinent

part, that

      upon a finding that the [defendant’s] absence was without cause,
      the trial judge may conduct the trial in the defendant’s absence
      when the defendant fails to appear without cause at the time set
      for trial or during trial. The burden of proving that the defendant’s
      absence is without cause is upon the Commonwealth by a
      preponderance of the evidence. See Commonwealth v.
      Scarborough, 421 A.2d 147 (Pa. 1980) (when a constitutional
      right is waived, the Commonwealth must show by a
      preponderance of the evidence that the waiver was voluntary,
      knowing and intelligent); Commonwealth v. Tizer, 684 A.2d
      597 (Pa. Super. 1996)[.]

Pa.R.Crim.P. 602(A), cmt.

      Importantly, a “defendant’s absence without cause effectively works as

a waiver of the right to be present, as this right ‘may be waived by the

defendant’s words or actions.’” Rule 1925(a) Opinion, 2/28/22, at 2 (quoting


                                      -3-
J-S23009-22


Commonwealth v. Hillburn, 746 A.2d 1146, 1148-49 (Pa. Super. 2000)

(cleaned up)). See also Commonwealth v. Sullens, 619 A.2d 1349, 1351

(Pa. 1992) (defendant’s right to be present at trial may be waived expressly,

or by implication by the defendant’s actions).

      Rejecting Appellant’s claim of error with regard to proceeding in

absentia, the trial court stated:

      Here, the record is clear that [Appellant], an inmate in the custody
      of the Pennsylvania Department of Corrections [“DOC”], refused
      to participate at any stage of the proceedings, trial or otherwise.
      This was discussed in detail on the record just prior to trial. [The
      District Attorney] noted that for jury selection, [Appellant] had
      been transported by DOC staff to the Huntingdon County
      Courthouse but refused to exit the transport van, and for trial, he
      had refused all attempts by DOC staff to even get him to leave his
      cell, leading DOC staff to inquire whether the Commonwealth
      wanted [Appellant] forcibly brought before the court.
      [Appellant’s] counsel[ ], then further placed on the record that
      [Appellant] had not participated in any proceedings prior to trial
      (including preliminary hearing, formal arraignment, and pretrial
      conferences), and had refused all attempts by [defense counsel]
      to contact him, including by mail and telephone. Similar notations
      were made on the record at sentencing as [Appellant] continued
      to refuse to attend or participate in the proceedings in any way.

      Defense counsel’s protestations to the contrary, there is no
      requirement that a criminal defendant’s decision to waive his right
      to be present be made on the record. Such a requirement would
      be, quite frankly, insane, as it would negate the entire intent and
      purpose of Rule 602(A) by allowing criminal defendants to thwart
      all attempts to prosecute them by the simple expedient of refusing
      to attend court. Here, it is clear that [Appellant] knew when the
      relevant proceedings were to commence, had ample opportunity
      to attend (including access to transportation), and made knowing,
      voluntary, and unjustified decisions not to participate. That was
      all that was required to proceed in his absence.




                                     -4-
J-S23009-22


Rule 1925(a) Opinion, 2/28/22, at 3 (references to notes of testimony

omitted).

      The record supports the trial court’s determination that Appellant was

absent without cause and that he knowingly, intelligently, and voluntarily

waived his right to be present for jury selection, for trial, and for sentencing.

Finding no abuse of discretion in the trial court’s conclusions, we shall not

disturb them. Appellant’s first issue fails.

      In his second issue, Appellant challenges the sufficiency of evidence

supporting his convictions for aggravated harassment by a prisoner.           In

essence, Appellant challenges the in-court identification of Appellant as the

perpetrator of the crimes based on a photograph taken when Appellant was

first incarcerated, noting that his appearance has changed significantly since

that time.

      Addressing sufficiency of evidence, this Court recently reiterated:

      Whether the evidence was sufficient to sustain the charge
      presents a question of law. Commonwealth v. Toritto, 67 A.3d
      29 (Pa. Super. 2013) (en banc). Our standard of review is de
      novo, and our scope of review is plenary. Commonwealth v.
      Walls, 144 A.3d 926 (Pa. Super. 2016). In conducting our
      inquiry, we examine:

         whether the evidence at trial, and all reasonable inferences
         derived therefrom, when viewed in the light most favorable
         to the Commonwealth as verdict-winner, [is] sufficient to
         establish all elements of the offense beyond a reasonable
         doubt. We may not weigh the evidence or substitute our
         judgment for that of the fact-finder. Additionally, the
         evidence at trial need not preclude every possibility of
         innocence, and the fact-finder is free to resolve any doubts
         regarding a defendant’s guilt unless the evidence is so weak

                                      -5-
J-S23009-22


         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. When
         evaluating the credibility and weight of the evidence, the
         fact-finder is free to believe all, part or none of the evidence.
         For purposes of our review under these principles, we must
         review the entire record and consider all of the evidence
         introduced.

Commonwealth v. Rojas-Rolon, 256 A.3d 432, 436 (Pa. Super. 2021)

(quoting Commonwealth         v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super.

2014) (quotation omitted)).

      In Commonwealth v. Smyser, 195 A.3d 912 (Pa. Super. 2018), this

Court added:

      “In addition to proving the statutory elements of the crimes
      charged beyond a reasonable doubt, the Commonwealth must
      also establish the identity of the defendant as the perpetrator of
      the crimes.” Commonwealth v. Brooks, 7 A.3d 852, 857 (Pa.
      Super. 2010), appeal denied, 610 Pa. 614, 21 A.3d 1189 (2011).
      “Evidence of identification need not be positive and certain to
      sustain a conviction.” Commonwealth v. Orr, 38 A.3d 868, 874
      (Pa. Super. 2011 (en banc) (citation omitted), appeal denied, 617
      Pa. 637, 54 A.3d 348 (2012). As our Supreme Court has stated
      “any indefiniteness and uncertainty in the identification testimony
      goes to its weight. Direct evidence of identity is, of course, not
      necessary and a defendant may be convicted solely on
      circumstantial evidence.” Commonwealth v. Hickman, 453 Pa.
      427, 430, 309 A.2d 564, 566 (1973) (citations omitted).

Id. at 915.

      Appellant was convicted of four counts of aggravated harassment by a

prisoner, which is defined as follows:

      A person who is confined in or committed to any local or county
      detention facility, jail or prison or any State penal or correctional
      institution or other State penal or correctional facility located in
      this Commonwealth commits a felony of the third degree if he,
      while so confined or committed or while undergoing transportation

                                       -6-
J-S23009-22


       to or from such an institution or facility in or to which he was
       confined or committed, intentionally or knowingly causes or
       attempts to cause another to come into contact with blood,
       seminal fluid, saliva, urine or feces by throwing, tossing, spitting
       or expelling such fluid or material.

18 Pa.C.S.A. § 2703.1.

       As the trial court observed:

       Here, the Commonwealth presented testimony from four victims,
       Corrections Officer Robert Wasson, Corrections Officer Bryan
       Kostyrka, Corrections Officer Gunner Newton, and Corrections
       Officer Robert Maben, III, each of whom testified that they could
       personally identify [Appellant] because of knowledge gained in the
       course of their employment and direct interactions that had
       occurred between themselves and [Appellant].[1] They further
       testified as to four separate incidents in which, for various reasons
       and in various manners, [Appellant] had intentionally spit on them
       multiple times. Each of those incidents was captured on video,
       and the video recordings were played for the jury, with the victims
       testifying that the recordings accurately depicted what had
       occurred. The accuracy of the DOC records reviewed by the victim
       witnesses was further established by the testimony of Records
       Supervisor Nicole Pittman. Thus, the Commonwealth presented
       sufficient evidence on which the jury could find that it was, in fact,
       [Appellant] who committed the offenses charged.

Rule 1925(a) Opinion, 2/28/22, at 4-5 (references to notes of testimony

omitted).

       Based on our independent review of the record, weighing the evidence

and reasonable inferences in a light most favorable to the Commonwealth, we

conclude the evidence was sufficient to establish all elements of the crime of


____________________________________________


1 All four corrections officers testified that they were able to identify Appellant
as the perpetrator of the assaults despite the fact that Appellant had facial
hair and longer hair at the time of the incidents than he had during the prison’s
intake process when his photograph was taken.

                                           -7-
J-S23009-22


aggravated harassment by a prisoner, and more specifically, that Appellant

was the perpetrator of the crimes. Appellant’s second issue fails for lack of

merit.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                                    -8-